Citation Nr: 9906459	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-06 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with L4-L5 degeneration and radiculopathy, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1961 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO rating decision, 
which denied a claim for an increased rating for service-
connected low back disability.  

It is noted that the veteran's claims for compensation for a 
left knee condition, pursuant to 38 C.F.R. § 1151 (1998), and 
for a total rating for compensation purposes, based on 
individual unemployability due to service-connected 
disability (TRIU), were denied by an October 29, 1997 RO 
rating decision.  The veteran did not appeal these decisions, 
based on the information currently of record.  Those issues 
are not before the Board.  


REMAND

Historically, the veteran was service-connected for 
lumbosacral strain.  In 1985, this disability was expanded to 
include L4-L5 degeneration and radiculopathy so as to conform 
to then current diagnoses and VA examination findings.  In 
1988 the RO increased the rating to 40 percent.  The 
veteran's representative contends that the veteran should be 
assigned an increased 60 percent rating and has also 
requested that the veteran be scheduled for a neurological 
examination..  He specifically requests a 60 percent 
evaluation under 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5293. 

In evaluating increased rating claims for musculoskeletal 
disabilities, the Board observes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities. dance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim.  

In the present case, the Board is of the opinion that further 
clinical information is needed in order to apply the Court's 
decision in DeLuca.  In addition, in view of the veteran's 
neurological complaints, the Board is unable to assess the 
propriety of his claim for increase, given the limited 
clinical information noted on most recent VA examination in 
October 1997 in regard to the neurological findings.  While 
the veteran reported constant low back pain, with radiation 
down the right leg, the examiner failed to assess the level 
and severity of any resulting functional impairment due to 
the factors identified in 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  We note that the VA examination in July 1996 noted 
the veteran's complaints and that there was no radiation, 
numbness or tingling.  He had no muscle spasm and straight 
leg raising was negative to 90 degrees on the right and 
positive at 80 degrees on the left.  Forward bending was to 
10 degrees and lateral bending was "done well."  When 
examined in October 1997, flexion was to 5 degrees and 
lateral bending was to 10 degrees.  Straight leg raising was 
reported to be positive , but the point at which it became 
positive was not reported.  Specifically, no notation was 
made as to whether there was pain on motion of the low back, 
muscle spasm, muscle weakness or reflexes.  As such, the 
Board is unable to ascertain the level of the veteran's back 
disability in conjunction with his complaints. 

In light of the above, the veteran should be afforded a more 
thorough VA orthopedic examination, to include a detailed 
medical history and a statement regarding any functional 
impairment due to the factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  He should also be scheduled 
for a VA neurologic examination. 

Prior to the examination of the veteran, however, any 
additional VA treatment records or private treatment records 
should be requested and obtained.  The veteran has indicated 
that he has been treated at VA facilities at Jamaica Plain, 
Brockton and Worchester. 

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all medical care providers 
(both VA and non-VA) who treated him for 
low back disability.  After securing the 
necessary release(s), the RO should 
obtain full and complete copies of any of 
the treatment records identified, if not 
already in the claims folder, including 
any treatment records from the VA Medical 
Center located at Jamaica Plain, 
Brockton, and Worchester. 

2.  Upon the completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations in order to 
determine the nature and severity of his 
service-connected lumbosacral strain with 
L4-L5 degeneration and radiculopathy.  
Before evaluating the veteran the 
examiners should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examination.  The 
examiners' reports should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses which 
are part of his service connected 
lumbosacral strain with L4-L5 
degeneration and radiculopathy  The 
examiners should describe in detail the 
extent of any functional loss due to the 
veteran's service connected back 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiners should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
back that develops on use.  Each such 
problem should be expressed in terms of 
the degree of additional range-of-motion 
loss.  See DeLuca, supra.  Specific 
findings should be made regarding range 
of motion and the level of pain on 
motion.  The examiner should report what 
normal range of motion is for the back.  
All neurological findings should also be 
reported in detail.  In that regard, the 
neurologic examiner should identify all 
symptoms associated with the veteran's 
complaints of intervertebral disc 
syndrome, to include symptoms compatible 
with sciatic neuropathy, whether there is 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  After the development requested above 
has been completed to the extent 
possible, and following any other 
additional development deemed necessary, 
the RO should again review the record and 
adjudicate the issue on appeal, to 
include consideration of the factors 
enumerated in the Court's decision in 
DeLuca, supra, as well as 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Diagnostic Codes 
5293.  If the benefits requested on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 6 -


